                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

GABRIEL PULLIAM,                                   )
                                                   )
               Plaintiff,                          )
                                                   )
       v.                                          )           No. 1:19-cv-191-SRC
                                                   )
BOB HOLDER, et al.,                                )
                                                   )
               Defendants.

                                MEMORANDUM AND ORDER

       This matter is before the Court on the motion of plaintiff Gabriel Pulliam, a prisoner, for

leave to commence this civil action without prepaying fees or costs. Having reviewed the motion

and the financial information submitted in support, the Court has determined to grant the motion,

and assess an initial partial filing fee of $1.12. Additionally, for the reasons discussed below, the

Court will give plaintiff the opportunity to file an amended complaint.

                                           28 U.S.C. § 1915(b)(1)

        Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his prison

account to pay the entire fee, the Court must assess and, when funds exist, collect an initial partial

filing fee of 20 percent of the greater of (1) the average monthly deposits in the prisoner’s account,

or (2) the average monthly balance in the prisoner’s account for the prior six-month period. After

payment of the initial partial filing fee, the prisoner is required to make monthly payments of 20

percent of the preceding month’s income credited to his account. 28 U.S.C. § 1915(b)(2). The

agency having custody of the prisoner will forward these monthly payments to the Clerk of Court

each time the amount in the account exceeds $10.00, until the filing fee is fully paid. Id.
        In support of the instant motion, plaintiff submitted an inmate account statement for the

period October 20, 2019 through November 18, 2019. According to the statement, plaintiff’s

average monthly deposit was $5.64. However, due to an apparent formatting or printing error, the

balance column is not displayed. Based upon the limited information the Court has about plaintiff’s

finances, he will be required to pay an initial partial filing fee of $1.12, which is twenty percent of

the average monthly balance that is reflected on the account statement. Any claim that plaintiff is

unable to pay this amount must be supported by an updated and comprehensive copy of his inmate

account statement.

                                 Legal Standard on Initial Review

        This Court is required to dismiss a complaint filed in forma pauperis if it is frivolous,

malicious, or fails to state a claim upon which relief may be granted. 28 U.S.C. § 1915(e)(2). An

action is frivolous if it “lacks an arguable basis in either law or fact.” Neitzke v. Williams, 490 U.S.

319, 328 (1989). An action fails to state a claim upon which relief may be granted if it does not

plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007).

        A claim is facially plausible when the plaintiff “pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible claim for

relief is a context-specific task that requires the reviewing court to draw upon judicial experience

and common sense. Id. at 679. The court must assume the veracity of well-pleaded facts, but need

not accept as true “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements.” Id. at 678 (citing Twombly, 550 U.S. at 555).

        This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that “if the essence of an allegation is discernible,” the court
                                                   2
should “construe the complaint in a way that permits the layperson’s claim to be considered within

the proper legal framework.” Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015) (quoting Stone

v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even pro se complaints must allege facts

which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon, 623 F.2d 1282, 1286

(8th Cir. 1980). Federal courts are not required to assume facts that are not alleged, Stone, 364

F.3d at 914-15, nor are they required to interpret procedural rules so as to excuse mistakes by those

who proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                             The Complaint

          Plaintiff brings this action pursuant to 42 U.S.C. § 1983 against eight defendants: Sheriff

Bob Holder; Jail Administrator Nicole Green; Corrections Officers Ruby Lopez, Amber Johnson,

Connor Bishop, and Casey Clayton; Megan Unknown; and Zach Jones. Plaintiff states that he sues

Bishop in his official capacity only, and sues the remaining defendants in their official and

individual capacities. Plaintiff avers that he is currently a convicted and sentenced state prisoner

who is incarcerated in the Eastern Reception, Diagnostic and Correctional Center. However, the

events described in the complaint occurred when he was an inmate at the Dunklin County Justice

Center.

          As an initial matter, the Court notes that plaintiff sets forth his allegations in the form of a

rambling narrative and that his handwriting is often illegible, making his claims somewhat difficult

to discern. However, it is clear that plaintiff intends to assert claims against the eight defendants

based upon unrelated events that occurred from April 14, 2019 to July 30, 2019. It appears plaintiff

intends to claim he was harassed, verbally abused, threatened, placed in “the Drunk Tank,” denied

privacy, and denied bedding. It also appears plaintiff intends to assert claims based upon




                                                     3
grievances he filed, and he also states that Johnson falsely testified at his sentencing hearing. He

seeks monetary relief in an unspecified amount.

                                              Discussion

        The complaint fails to state a viable claim against any defendant in his or her official

capacity. A § 1983 suit brought against an official in his or her official capacity is not a suit against

the individual official, but rather a suit against the official’s office. Will v. Michigan Dept. of State

Police, 491 U.S. 58, 71 (1989). Here, the defendants are employees of the Dunklin County Jail

and/or the Dunklin County Sheriff’s Department, neither of which is an entity subject to suit. See

Owens v. Scott County Jail, 328 F.3d 1026,1027 (8th Cir. 2003), see also Ketchum v. City of West

Memphis, Ark., 974 F.2d 81, 82 (8th Cir. 1992) (entities such as police departments are “not

juridical entities suable as such. They are simply departments or subdivisions of the City

government.”). The complaint also fails to state a viable claim against any defendant in his or her

individual capacity, as plaintiff sets forth his allegations in conclusory fashion instead of alleging

facts showing what each named defendant did to violate his rights. See Iqbal, 556 U.S. at 678.

Finally, plaintiff presents a case involving multiple unrelated claims against not one but eight

defendants. Rule 20(a)(2) of the Federal Rules of Civil Procedure governs joinder of defendants,

and provides that:

                Persons . . . may be joined in one action as defendants if: (A) any
                right to relief is asserted against them jointly, severally, or in the
                alternative with respect to or arising out of the same transaction,
                occurrence, or series of transactions or occurrences; and (B) any
                question of law or fact common to all defendants will arise in the
                action.

        Therefore, a plaintiff cannot join, in a single lawsuit, a multitude of claims against different

defendants that are related to events arising out of different occurrences or transactions. In other

words, “Claim A against Defendant 1 should not be joined with unrelated Claim B against

                                                   4
Defendant 2.” George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). “Unrelated claims against

different defendants belong in different suits, . . . [in part] to ensure that prisoners pay the required

filing fees – for the Prison Litigation Reform Act limits to 3 the number of frivolous suits or appeals

that any prisoner may file without prepayment of the required fees.” Id.

        Rule 18(a) of the Federal Rules of Civil Procedure, which governs joinder of claims,

provides:

                A party asserting a claim to relief as an original claim, counterclaim,
                cross-claim, or third-party claim, may join, either as independent or
                as alternate claims, as many claims, legal, equitable, or maritime, as
                the party has against an opposing party.

        Therefore, multiple claims against a single defendant are valid.

        Because plaintiff is proceeding pro se, the Court will give him an opportunity to file an

amended complaint. In so doing, plaintiff should select the transaction or occurrence he wishes to

pursue, and limit the facts and allegations to the defendant(s) involved therein. Again, plaintiff

should only include claims that arise out of the same transaction or occurrence, or simply put,

claims that are related to each other. See Fed. R. Civ. P. 20(a)(2). Alternatively, plaintiff may

choose a single defendant and set forth as many claims as he has against that defendant. See Fed.

R. Civ. P. 18(a). If plaintiff wishes to pursue additional claims against additional defendants, and

the claims do not arise from the same transaction or occurrence he has chosen to advance in his

amended complaint, he must file each such claim as a new civil action on a separate complaint

form, and either pay the $400 filing fee or file an motion seeking leave to proceed without

prepaying fees and costs.

        Plaintiff is advised that the amended complaint will replace the original. See In re Wireless

Telephone Federal Cost Recovery Fees Litigation, 396 F.3d 922, 928 (8th Cir. 2005) (“It is well-

established that an amended complaint supersedes an original complaint and renders the original

                                                   5
complaint without legal effect”). Plaintiff must type or very neatly print the amended complaint

on the Court’s prisoner civil rights complaint form, which will be provided to him. See E.D. Mo.

L.R. 45 – 2.06(A) (“All actions brought by pro se plaintiffs or petitioners should be filed on Court-

provided forms”).

       In the “Caption” section of the complaint form, plaintiff should write the name of the

defendant he intends to sue. See Fed. R. Civ. P. 10(a) (“The title of the complaint must name all

the parties”). Plaintiff must also specify the capacity in which he intends to sue the defendant, and

he should indicate whether he was a pretrial detainee or a convicted and sentenced prisoner at the

time of the events giving rise to his claims. In the “Statement of Claim” section, plaintiff should

begin by writing the defendant’s name. In separate, numbered paragraphs under that name,

plaintiff should set forth a short and plain statement of the facts that support his claim or claims

against that defendant. See Fed. R. Civ. P. 8(a). Each averment must be simple, concise, and direct.

See id. Plaintiff must state his claims in numbered paragraphs, and each paragraph should be

“limited as far as practicable to a single set of circumstances.” See Fed. R. Civ. P. 10(b).

       It is important that plaintiff allege facts explaining how the defendant was personally

involved in or directly responsible for harming him. See Madewell v. Roberts, 909 F.2d 1203, 1208

(8th Cir. 1990). Plaintiff must explain the role of the defendant, so that the defendant will have

notice of what he or she is accused of doing or failing to do. See Topchian v. JPMorgan Chase

Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (stating that the essential function of a complaint

“is to give the opposing party fair notice of the nature and basis or grounds for a claim.”). The

Court emphasizes that the “Statement of Claim” requires more than “labels and conclusions or a

formulaic recitation of the elements of a cause of action.” Neubauer v. FedEx Corp., 849 F.3d 400,

404 (8th Cir. 2017) (citing Iqbal, 556 U.S at 678).



                                                  6
        Plaintiff has also filed a motion to appoint counsel. The Court will deny the motion at this

time, without prejudice. Plaintiff has no statutory or constitutional right to the appointment of

counsel. See Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998). When determining whether

to appoint counsel for an indigent litigant, the Court considers factors such as the complexity of

the case, the litigant’s ability to investigate the facts, the existence of conflicting testimony, and

the litigant’s ability to present his claims. Id. After considering these factors, the Court concludes

that the appointment of counsel is unwarranted at this time. Based upon plaintiff’s allegations, it

appears this case is factually and legally straightforward, and that plaintiff will be able to

investigate the facts and present his claims. Additionally, the motion is premature, as no defendant

has been served with process and discovery has not begun. The Court will therefore deny the

motion for the appointment of counsel without prejudice, and will entertain future motions for the

appointment of counsel, if appropriate.

        Accordingly,

        IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis (ECF

No. 2) is GRANTED.

        IT IS FURTHER ORDERED that, within thirty (30) days of the date of this order,

plaintiff must pay an initial filing fee of $1.12. Plaintiff is instructed to make his remittance payable

to “Clerk, United States District Court,” and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) the statement that the remittance is for an original

proceeding.

        IT IS FURTHER ORDERED that, within thirty (30) days of the date of this order,

plaintiff shall submit an amended complaint in accordance with the instructions set forth herein.




                                                   7
       IT IS FURTHER ORDERED that the Clerk of Court shall mail to plaintiff a blank

Prisoner Civil Rights Complaint form. Plaintiff may request additional forms as needed.

       IT IS FURTHER ORDERED that plaintiff’s Motion to Appoint Counsel (ECF No. 3) is

DENIED as moot.

       Plaintiff’s failure to timely comply with this order may result in the dismissal of this

action, without prejudice and without further notice.

       Dated this 21st day of February, 2020.




                                                STEPHEN R. CLARK
                                                UNITED STATES DISTRICT JUDGE




                                                8
